FOX CHASE BANCORP, INC. 1st QUARTER EARNINGS 2012 FOX CHASE BANCORP, INC. 4390 Davisville Road, Hatboro, PA 19040 Phone (215) 682-7400 Fax (215) 682-4144 NEWS RELEASE For Immediate Release Date:April 30, 2012 Contact: Roger S. Deacon Chief Financial Officer Phone:(215) 775-1435 FOX CHASE BANCORP, INC. ANNOUNCES RESULTS FOR THE THREE MONTHS ENDED MARCH 31, 2012 (Declares Dividend of $0.04 Per Share; Announces Additional 5% Stock Repurchase Plan) HATBORO, PA, April 30, 2012 – Fox Chase Bancorp, Inc. (the “Company”) (NASDAQ GM: FXCB), the holding company for Fox Chase Bank (the “Bank”), today announced net income of $1.2 million, or $0.10 per share, for the three months ended March 31, 2012, compared to net income of $1.2 million, or $0.09 per share, for the three months ended March 31, 2011. The Company also announced that its Board of Directors has declared a cash dividend of $0.04 per outstanding share of common stock. The dividend will be paid on or about May 29, 2012 to stockholders of record as of the close of business on May 14, 2012. Highlights for the quarter included: ● Return on assets improved to 0.47% for the three months ended March 31, 2012, compared to 0.45% for the three months ended March 31, 2011; ● Net interest income increased $358,000, or 4.7%, to $8.0 million for the three months ended March 31, 2012, compared to $7.6 million for the three months ended March 31, 2011. The net interest margin was 3.23% for the three months ended March 31, 2012 compared to 2.84% for the three months ended March 31, 2011.The improvements in net interest income and net interest margin were primarily driven by decreases in interest expense on deposits and borrowings due to maturities of higher cost liabilities as well as continued improvement in mix shift to higher yielding asset classes. ● The efficiency ratio improved to 64.7% for the three months ended March 31, 2012 compared to 65.5% for the three months ended March 31, 2011; ● Service charges and other fee income increased $62,000, or 19.0%, to $389,000 for the three months ended March 31, 2012, compared to $327,000 for the three months ended March 31, 2011.The increase was primarily due to an increase in loan fees, including unused line fees, and cash management fee income due to growth from commercial customers; ● Other noninterest income increased $131,000 to $157,000 for the three months ended March 31, 2012 primarily due to higher income and volumes from mortgage banking activities; ● Noninterest expense increased $342,000, or 6.5%, to $5.6 million for the three months ended March 31, 2012, compared to $5.3 million for the three months ended March 31, 2011.The increase was primarily due to an increase in salaries, benefits and other compensation of $172,000 due to increased compliance staffing, equity award expense and annual merit increases, an increase in professional fees of $118,000 primarily due to incremental legal costs associated with nonperforming assets, and an increase of $96,000 in costs associated with other real estate owned. FDIC premiums decreased $102,000 for the three months ended March 31, 2012 primarily due to a revised premium calculation which became effective April 1, 2011. ● Total assets were $1.01 billion at March 31, 2012, a decrease of $7.8 million, or 0.8%, from $1.02 billion at December 31, 2011.Total loans were $645.6 million at March 31, 2012, a decrease of $25.0 million, or 3.7%, from $670.6 million at December 31, 2011.The decrease was driven by: (i) a $13.6 million decrease in one-to four-family residential mortgages due to normal amortization payments and a $4.9 million transfer to other real estate owned, (ii) a $7.1 million decrease in construction loans due to payoffs, and (iii) a $5.1 million decrease in multi-family and commercial real estate loans.New commercial production during the quarter ended March 31, 2012 of $19.8 million was more than offset by a reduction in line utilization, normal amortization payments and accelerated payoffs. FOX CHASE BANCORP, INC. 1st QUARTER EARNINGS 2012 Credit related items as of and for the quarter ended March 31, 2012 include: ● The allowance for loan losses decreased to $11.3 million, or 1.72% of total loans at March 31, 2012 compared to $12.1 million, or 1.77% of total loans at December 31, 2011; ● The provision for loan losses was $1.3 million for the three months ended March 31, 2012, compared to $975,000 for the three months ended March 31, 2011; ● Net loan charge-offs totaled $2.1 million and were comprised primarily of a $1.3 million charge-off on a one-to four-family residential mortgage; ● Nonperforming assets increased to $26.5 million, or 2.62% of total assets, at March 31, 2012 compared to $23.4 million, or 2.30% of total assets, at December 31, 2011.The increase was primarily due to the inclusion of consumer loans to finance insurance premiums, totaling $8.1 million, as nonperforming loans at March 31, 2012.At December 31, 2011, $3.9 million of these loans were classified as nonperforming; ● Delinquent loans totaled $704,000 at March 31, 2012 compared to $1.9 million at December 31, 2011.There were no delinquent commercial loans at March 31, 2012. Commenting on the performance for the quarter, Thomas M. Petro, President and Chief Executive Officer said, “We continue to be pleased with our strategy of transitioning Fox Chase Bank from a traditional thrift into a commercial bank and our ability to pay a dividend of $0.04 per share.Solid commercial loan production in the quarter was more than offset by run-off in our residential and construction portfolios for an aggregate decline of $25.0 million in total loans. Fees associated with serving our growing commercial client base helped contribute to a better than 40% increase in fee income for the quarter compared to the first quarter of 2011.From a credit perspective, we continue to devote significant energy and resources to resolving problem assets. The Company continues to be well positioned to exit the credit cycle with a strong balance sheet with capital to grow.” On April 25, 2012 the Board of Directors approved an additional 5% stock repurchase plan (the “April 2012 Plan”).Subject to market conditions and other factors, repurchases related to the April 2012 Plan will begin subsequent to completion of repurchases under the Company’s existing repurchase plan, which was approved in October 2011.During the three months ended March 31, 2012, the Company repurchased 294,200 shares of common stock. Fox Chase Bancorp, Inc. will host a conference call to discuss first quarter 2012 results on Tuesday, May 1, 2012 at 9:00 am EDT.The general public can access the call by dialing (877) 317-6789.A replay of the conference call will be available through June 6, 2012 by dialing (877) 344-7529; use Conference ID: 10013355. Fox Chase Bancorp, Inc. is a stock holding company of Fox Chase Bank. The Bank is a federally chartered savings bank originally established in 1867.The Bank offers traditional banking services and products from its main office in Hatboro, Pennsylvania and ten branch offices in Bucks, Montgomery, Chester, Delaware and Philadelphia Counties in Pennsylvania and Atlantic and Cape May Counties in New Jersey.For more information, please visit the Bank’s website at www.foxchasebank.com. This news release contains forward-looking statements within the meaning of the federal securities laws. Forward-looking statements can generally be identified by the fact that they do not relate strictly to historical or current facts.They often include words like “believe,” “expect,” “anticipate,” “estimate” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.”Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results.These forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein.These risks and uncertainties involve general economic trends, changes in interest rates, loss of deposits and loan demand to other financial institutions, substantial changes in financial markets; changes in real estate value and the real estate market, regulatory changes, possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, the outcome of pending litigation, and market disruptions and other effects of terrorist activities.The Company undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required under the rules and regulations of the Securities and Exchange Commission. FOX CHASE BANCORP, INC. 1st QUARTER EARNINGS 2012 CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in Thousands, Except Per Share Data) Three Months Ended March 31, (Unaudited) INTEREST INCOME Interest and fees on loans $ $ Interest on mortgage related securities Interest on investment securities available-for-sale Taxable 93 Nontaxable 19 70 Other interest income 3 28 Total Interest Income INTEREST EXPENSE Deposits - Short-term borrowings 5 - Federal Home Loan Bank advances Other borrowed funds Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses NONINTEREST INCOME Service charges and other fee income Net gain on sale of other real estate owned 29 - Income on bank-owned life insurance Other 26 Total Noninterest Income NONINTEREST EXPENSE Salaries, benefits and other compensation Occupancy expense Furniture and equipment expense Data processing costs Professional fees Marketing expense 46 60 FDIC premiums Provision for loss on other real estate owned 45 - Other real estate owned expense 70 19 Other Total Noninterest Expense Income Before Income Taxes Income tax provision Net Income $ $ Earnings per share: Basic $ $ Diluted $ $ FOX CHASE BANCORP, INC.
